Citation Nr: 0119318	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which granted service 
connection for PTSD and assigned a 30 percent disabling 
rating.

In the Appellant's Brief dated May 2001, the veteran's 
representative raised a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The matter of TDIU is not properly before the Board at this 
time, and as such, the matter is hereby referred to the RO 
for adjudication once the claims file is received back at the 
RO.)  Where "veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the VA 
must consider total disability based upon individual 
unemployability."  Roberson v. Principi, No. 00-7009, slip 
op. at 2 (Fed. Cir. May 29, 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. At all times in the rating period under consideration, the 
veteran's service connected PTSD has been manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.



CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of  
70 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.321, Part 4, including § 4.130, 
Diagnostic Code 9411 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 50 
percent disability evaluation following an award of service 
connection for PTSD.  As such, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  However, a remand for 
application of VCAA is not necessary.  In this regard, the 
veteran's claims file contains his service medical and 
personnel records, the veteran's DD-214, VA outpatient 
treatment records, and private medical records.  The veteran 
was provided a VA examination as recently as May 2000.  In a 
statement of case dated in November 1999 and in a 
supplemental statement of the case dated in June 2000, the RO 
summarized the evidence that had been reviewed in the case 
and explained the criteria under which the veteran's PTSD was 
rated.  Under these circumstances, there is no reasonable 
possibility that further assistance to the appellant would 
aid in substantiating his claim.  For this reason, a remand 
for further development of the claim is not warranted.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In a June 1999 rating decision, the veteran was granted 
service connection for PTSD and a 30 percent disabling rating 
was assigned from December 1998.  That decision was based on 
evidence that included service medical records, the veteran's 
DD-214, a report from the Forrest Family Institute dated 
January 1999, and a March 1999 VA examination, which 
diagnosed the veteran with PTSD and dysthymia.   The veteran 
disagreed with the 30 percent rating, and initiated this 
appeal.  In a June 2000 Hearing Officer Decision, the veteran 
was granted an increased rating to 50 percent disabling, 
effective December 1998 based on a March 2000 RO hearing and 
VA outpatient treatment records dated between February 1999 
and February 2000.
Essentially the veteran continues to maintain that he should 
have been assigned a higher rating.

The veteran's PTSD is currently rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, as 50 percent disabling.  A 50 
percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships. 

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Turning to the evidence of record, the claims file contains 
the following pertinent facts. VA outpatient treatment 
records dated between May 1998 and November 1998 reflect that 
the veteran sought treatment for PTSD symptoms, to include 
restless sleep, decreased interest in sex, depression, 
isolation, anger, stress, and a poor ability to tolerate 
work.  An entry dated in June 1998 diagnosed the veteran with 
PTSD and major depression, and assigned a Global Assessment 
of Functioning Scale Score (GAF) of 40.

A January 1999 report from the Forrest Family Institute 
diagnosed the veteran with the following: chronic, severe, 
PTSD; recurrent, severe, major depression resulting from 
PTSD; panic disorder with agoraphobia resulting from PTSD; 
anxiety disorder, not otherwise specified, resulting from 
PTSD; and, organic mental disorder.  The diagnoses were based 
on various findings, to include: slow and halting mental 
stream; difficulties in concentration and loss of thought 
trend; thought centered around Vietnam combat experience; 
paranoid thinking; hallucinatory quality flashbacks; 
depression with agitation and anxiety, as well as serious 
depression with possible suicidal potential; loss of 
orientation to place and time; impaired remote, recent, and 
immediate memory; impairment in abstract thinking; and 
difficulty in reasoning through situations, anticipating 
consequences, and making sound judgment.  The veteran was 
assigned a GAF of 15.

In March 1999, the veteran was afforded a VA examination.  He 
presented with subjective complaints of decreased 
concentration, lack of motivation, asocial behavior, 
nightmares, increase in flashbacks between two to three times 
per week, irritability, an increased startle response, 
insomnia, lack of energy, feelings of helplessness and 
worthlessness, and suicidal ideation. Upon mental status 
examination, the veteran had poor eye contact, his motor 
activity was within normal limits, and his behavior was 
cooperative.  Speech was fluent.  Flow of thought was goal 
directed.  His mood was tired.  His affect was congruent. 
Thought content was positive for suicidal ideation.  There 
were no delusions.  The veteran had an increased 
suspiciousness of others, but denied auditory or visual 
hallucinations.  His memory was intact for remote and recent 
events.  Insight and judgment were intact.  The veteran was 
diagnosed with PTSD and dysthymia.  He was assigned a GAF of 
40. 

VA outpatient treatment records dated between February 1999 
and February 2000 show that the veteran continued to seek 
treatment for PTSD.  An entry dated in February 1999 shows 
that the veteran was diagnosed with PTSD and major 
depression.  He denied suicidal or homicidal ideation and was 
started on a trial of Prozac.  In June 1999, the veteran had 
a normal rate and flow of speech; there was no evidence of 
hallucinations or delusions.  His mood was slightly 
depressed, but he denied suicidal or homicidal ideation.  An 
August 1999 entry indicates that the veteran was doing badly.  
He complained of lack of sleep, distraction, as well as 
losing and forgetting things.  He stated that he did odd 
jobs.  In October 1999, he denied suicidal or homicidal 
ideation.  A December 1999 entry increased the veteran's 
dosage of Prozac to 60 mg. The veteran again denied suicidal 
or homicidal ideation.  His rate and flow of speech were 
normal, as was his insight and judgment. In February 2000 the 
veteran admitted to suicidal ideation, but with no plan or 
intent.  He denied hallucinations or delusions.  His insight 
and judgment were good.  He no reported changes since his 
Prozac dosage was increased.

In March 2000 the veteran presented testimony before the RO.  
He testified to the following: that he received treatment 
from the VA for PTSD; his dosage of Prozac was recently 
increased to 80 mg.; he suffered from sleeplessness; he fixed 
his own breakfast and took care of himself; he worked part-
time at a local tavern on certain days of the week where he 
cleaned and waited for deliveries, as well as other odd jobs; 
he had flashbacks of Vietnam about two to three times a week; 
he had no close friends; he did his own grocery shopping; he 
had two sons that he no longer saw; he had a tendency to 
misplace things and had trouble motivating himself; and, he 
had been married twice and was in the process of getting 
divorced from his second wife. 

In April 2000, on VA Form 21-62, the RO requested an 
additional VA examination.  The examiner was specifically 
requested to review the entire claims file and provide an 
opinion as to the relationship, if any, of the noted major 
depression to the service connected PTSD.  If the major 
depression was unrelated, the examiner was further requested 
to provide a GAF specific to the PTSD.

In May 2000, the veteran was afforded an additional VA 
examination. It was the opinion of the examiner that the 
veteran had been suffering signs and symptoms of PTSD, as 
well as symptoms of major depression.  The examiner further 
indicated that it was common for people with PTSD to be prone 
to depression and because of the veteran's inability to 
function accordingly because of PTSD with a comorbid 
diagnosis of major depression, an overall GAF of 40 was 
assigned.

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the veteran's PTSD symptomatology more closely 
approximates the criteria for the next higher 70 percent 
rating, and an increased disability evaluation is warranted 
at this time. In this regard, the medical evidence of record 
shows that the veteran repeatedly complained of lack of 
concentration, flashbacks, anger, stress, and depression. 
According to a June 1998 entry from VA outpatient treatment 
records the veteran was diagnosed with PTSD and major 
depression. He was assessed with a GAF score of 40, which 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition of the American Psychiatric 
Association (DSM-IV), is indicative of some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work, family relations, judgment, 
thinking or mood.  See 38 C.F.R. § 4.130.  

Further, a January 1999 report from Forrest Family Institute 
found that the veteran had difficulties in concentration, 
paranoid thinking, hallucinatory quality flashbacks, serious 
depression with possible suicidal potential, loss of 
orientation to place and time, impaired memory, and impaired 
abstract thinking.  He was assigned a GAF of 15 which 
according to DSM-IV is indicative of some danger of hurting 
self or others or occasionally fails to maintain minimal 
personal hygiene or gross impairment in communication.  Upon 
VA examination in March 1999, the veteran again presented 
with flashbacks two to three times per week and his thought 
content was found to be positive for suicidal ideation.  At 
that time, he was assigned a GAF of 40 (see explanation in 
the previous paragraph).  In an entry from VA outpatient 
treatment records dated February 2000, the veteran admitted 
to suicidal ideation, but with no plan or intent.  His March 
2000 testimony before the RO indicated that he had no close 
friends, two sons he no longer saw and was in the process of 
his second divorce.  

While a 70 percent disabling evaluation is warranted, the 
objective clinical evidence of record does not show that the 
veteran meets the criteria contemplated for the next higher 
100 percent evaluation.   While the record contains one 
notation of loss of orientation to time and place in the 
January 1999 Forrest Family Institute report, the objective 
medical evidence does not contain findings of: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living; nor, memory 
loss for names of close relatives, own occupation or own 
name; such that a 100 percent rating is warranted. In this 
regard, in the March 1999 VA examination, the veteran's 
insight and judgment were intact, as was his recent and 
remote memory.  VA outpatient treatment records, frequently 
found the veteran to have normal rate and flow of speech, a 
lack of hallucinations or delusions, in addition to good 
insight and judgment. While it is noted that in February 
2000, the veteran admitted to suicidal ideation, he had no 
plan or intent and further, a May 2000 VA examination was 
devoid of any findings of suicidal ideation and VA outpatient 
treatment records dated between February 1999 and February 
2000 repeatedly indicated that the veteran denied suicidal or 
homicidal ideation. Thus, the veteran is not found to be in 
persistent danger of hurting himself or others.  Moreover, in 
March 2000 the veteran himself testified that he fixed his 
own breakfast and took care of himself, worked part-time, and 
did his own grocery shopping, which is evident of his ability 
to perform activities of daily living.  In short, the 
veteran's PTSD symptomatology most closely approximates the 
criteria for a 70 percent rating.
 
In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
The Board has also considered the severity of the veteran's 
PTSD during the entire period from the initial assignment of 
a 50 percent rating to the present time.  See Fenderson, 
supra.   In conclusion, the current medical evidence, as 
previously discussed, most closely fits within the criteria 
for a 70 percent disability evaluation.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating. See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for assignment of an evaluation other than 
those noted above.  

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In this regard, the evidence 
reflects that the veteran continues to work on a part-time 
time basis.  He informed the RO in his March 2000 hearing 
that he worked at a local tavern at certain days of the week 
cleaning and waiting for deliveries.  He further indicated 
that he also picked up other jobs.  The record is devoid of 
any evidence indicating the veteran was hospitalized for 
PTSD.  Hence, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria having been met, a 70 percent 
disability rating is warranted for the entire period under 
appeal from the initial grant of service connection for PTSD.  


		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 

